.2 37-/T
                                ELECTRONIC RECORD




COA #      02-13-00610-CR                        OFFENSE:        2


           Rhonald Martinez a/k/a Ronald
STYLE:     Martinez v. The State of Texas        COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    297th District Court


DATE: 01/29/15                     Publish: NO   TC CASE #:      1253416D




                         IN THE COURT OF CRIMINAL APPEALS



          Rhonald Martinez a/k/a Ronald
STYLE:    Martinez v. The State of Texas              CCA#:
                                                                          237-/5'
        APP£LLAA/7-}<>                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          fi^y                                        JUDGE:

DATE:       OSlOfJQ/J'                                SIGNED:                           PC:

JUDGE:       /LA Cl^^                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD